Filed 12/13/20                                      Case 20-24665                                              Doc 27




                                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF CALIFORNIA


            In re                                             )   Case No. 20-24665 - E - 7
            Angel Yussef Solis,                               )   Docket Control No. JHW-1
            Debtor.                                           )   Document No. 15
                                                              )   Date: 12/10/2020
                                                              )   Time: 10:00 AM
                                                              )   Dept: E



                                                         Order
           Findings of Fact and Conclusions of Law are stated in the Civil Minutes for the hearing.

                   The Motion for Relief from the Automatic Stay filed by ACAR Leasing LTD dba
           GM Financial Leasing (“Movant”) having been presented to the court, and upon review
           of the pleadings, evidence, arguments of counsel, and good cause appearing,

                   IT IS ORDERED the automatic stay provisions of 11 U.S.C. § 362(a) are
           vacated to allow Movant, its agents, representatives, and successors, and all other
           creditors having lien rights against the Vehicle, under its security agreement, loan
           documents granting it a lien in the asset identified as a 2017 Chevrolet Colorado
           (“Vehicle”), and applicable nonbankruptcy law to obtain possession of, nonjudicially sell,
           and apply proceeds from the sale of the Vehicle to the obligation secured thereby.

                  IT IS FURTHER ORDERED that the fourteen-day stay of enforcement
           provided in Federal Rule of Bankruptcy Procedure 4001(a)(3) is waived for cause.

                  No other or additional relief is granted.

                    December 13, 2020




           [15] - Motion for Relief from Automatic Stay [JHW-1] Filed by Creditor ACAR Leasing LTD (Fee Paid
           $181) (eFilingID: 6869903) (hlum)
